Citation Nr: 0928483
Decision Date: 07/30/09	Archive Date: 09/03/09

Citation Nr: 0928483	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-39 987	)	DATE JUL 30 2009
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO, among other 
things, denied an increased rating for headaches, post 
traumatic with fibromyalgia, as well as entitlement to 
service connection for neck pain.  In January 2004, the 
service connected headaches and fibromyalgia were 
recharacterized as separate disorders and each was assigned a 
10 percent rating.

In May 2007, the Board remanded the appeal.  In June 2008, 
the Veteran testified during a hearing before a Veterans Law 
Judge at the RO; a transcript of that hearing is of record.  
The Veterans Law Judge who conducted the hearing is not a 
signatory to this remand.  38 C.F.R. § 20.707 (2008).

In October 2008, the Board denied the claim for a chronic 
disability manifested by neck pain, and remanded the 
increased ratings claims.

Later in October 2008, the Veteran filed a motion for 
reconsideration of the Board's denial of service connection 
for a chronic disability manifested by neck pain.  See 38 
C.F.R. § 20.1001 (2008).  The motion for reconsideration was 
granted in April 2009, and the case was assigned to this 
three member reconsideration panel.  See 38 C.F.R. § 19.11 
(2008).

The claim for service connection for a chronic disability 
manifested by neck pain is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.



REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between a current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, the Veteran has a currently diagnosed neck 
disability, as shown by September 2003 VA examination and X-
ray reports indicating cervical arthralgia and cervical 
discogenic disease.  Moreover, the Veteran testified during 
the Board hearing that he has experienced neck pain since he 
ran into a piece of steel in service.  The Veteran's 
testimony is consistent with the service treatment records, 
which reflect that he was seen for post-traumatic head and 
neck pain and treated for neck symptoms.  In addition, in an 
April 2001 letter, Dr. Ekkens wrote that the Veteran's neck 
pain was apparently related to his having run into a piece of 
steel.

A neck disability was not identified on the initial post-
service VA examination in July 1980, but the Veteran did 
report one episode of decreased sensation in the left arm.

Thus, there is evidence of a current neck disability that may 
be related to service.  However, as Dr. Ekkens did not 
provide any rationale for his conclusion, did not refer to a 
neck disability as opposed to the symptom of pain, and stated 
his conclusion somewhat ambiguously by using the word 
"apparently," his decision does not provide a sufficient 
basis on which to grant service connection.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).

A remand is required in order to obtain an opinion as to the 
etiology of the Veteran's current neck disability.

Accordingly, the claim for service connection for a chronic 
disability manifested by neck pain is REMANDED for the 
following action:

1.  Schedule the veteran for an 
examination to determine the etiology of 
his current neck disability.  All 
indicated tests and studies should be 
conducted.

The claims file must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50 percent probability or more) that 
the Veteran's current neck disability is 
related to service, including the in-
service injury described by the Veteran, 
which is consistent with the service 
treatment records.

The examiner must provide a rationale for 
each opinion expressed.

The examiner is advised that the veteran 
is competent to report an in-service 
injury and resulting symptoms, and that 
such reports must be considered in 
formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




__________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals
__________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeal




_______________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

Citation Nr: 0835236	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a chronic disability 
manifested by neck pain.

2. Entitlement to a rating higher than 10 percent for 
fibromyalgia.

3. Entitlement to a rating higher than 10 percent for post 
traumatic headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2002, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied an increased rating for 
headaches, post traumatic with fibromyalgia; as well as 
entitlement to service connection for neck pain among other 
issues.  

The case was remanded in May 2007 to schedule the veteran for 
a hearing before a Member of the Board.  In June 2008, a 
Travel Board hearing before the undersigned Veterans Law 
Judge was held at the RO. A transcript of that hearing is of 
record.

Historically, by rating action in September 1980 entitlement 
to service connection was granted for headaches, post 
traumatic with fibromyalgia, and a 10 percent evaluation was 
assigned.

In a January 2004 rating action the service connected 
headaches and fibromyalgia were recharacterized as separate 
disorders and each was assigned a 10 percent evaluation.

For the reasons outlined below, the claims of entitlement to 
ratings higher than 10 percent for fibromyalgia and post 
traumatic headaches are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. Consistent with 
the instructions below, VA will notify you of the further 
action that is required on your part.

FINDING OF FACT

A chronic disability manifested by neck pain was not shown 
during service or for years thereafter, and any currently 
diagnosed neck disorder is not related by competent evidence 
to service.


CONCLUSION OF LAW

A chronic disability manifested by neck pain was not incurred 
or aggravated by active service, and cervical arthritis may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2002 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete these claims, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claim was readjudicated in a March 2005 supplemental 
statement of the case.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, to include an opportunity to present pertinent 
evidence and testimony.  Because the veteran has actual 
notice of the rating criteria, and because the claims have 
been readjudicated no prejudice exists.  While notice how 
ratings and effective dates are assigned was not provided to 
the veteran prior to readjudication, that error was harmless 
in light of the decision below rendering moot any questions 
on those topics.  There is not a scintilla of evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  Hence, 
the case is ready for adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2007).

Certain chronic disabilities, such as arthritis (degenerative 
joint disease), are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a June 2008 Travel Board hearing the veteran reported that 
he was running to get his weapon when he struck his head on a 
piece of reinforced steel on an armory gate, and was knocked 
temporarily unconscious.  He alleges that he now has a 
chronic neck disorder as a result.

The service medical records do not confirm that the veteran 
injured his neck in-service.   A July 1979 record notes 
complaints of neck stiffness, but no neck disorder was 
diagnosed.  At the veteran's November 1979 separation 
examination his spine was clinically evaluated as normal. 

At a July 1980 VA examination, the veteran had normal range 
of motion of the cervical spine. X-rays revealed no evidence 
of any recent or old bony injury; disk spaces, joints, and 
neuroforamina appeared normal.  The conclusion was a 
radiographically normal spine.  

In July 2001, the veteran filed a claim for service 
connection for neck pain as a residual of the head injury.  
With his claim he submitted an April 2001 letter from Daniel 
A. Ekkens, M.D., who noted that the veteran apparently had a 
service connected head injury and neck injury.  He now had 
neck pain and headaches that, "apparently are secondary to 
his previous injury."

At a September 2003 VA examination the veteran reported 
hitting his head on a reinforced piece of steel and losing 
consciousness for 1-2 minutes.  He reportedly was seeing 
double and was confused for a few moments.  Approximately two 
years later he started having neck pain.  A private 
chiropractor x-rayed his neck and told him he had mild 
arthritis.  The chiropractor asked if he ever had an injury 
explaining that could be a precipitating factor.  Since that 
time neck pain and stiffness reportedly had progressively 
worsened. The veteran reported flare-ups occurring at least 
once a month which nearly immobilized him. The pain was 
aching and he had mild numbness and tingling in his fingers. 
Physical examination resulted in a diagnosis of cervical 
arthralgia. 

Analysis

The veteran reported injuring his neck during service. His 
service medical records are silent for a diagnosis of a neck 
disorder in service.  A neck disorder was not noted on the 
separation examination.  

VA outpatient records show treatment for a multiplicity of 
conditions, including mild cervical degenerative changes.  VA 
treatment reports, however, preponderate against service 
connection.  They do not reveal any competent evidence or 
medical opinion that any current claimed neck disorder is 
related to the appellant's active duty. The only evidence 
submitted in support of his claim is Dr. Ekkens April 2001 
letter noting a complaint of neck pain, adding that the 
veteran apparently had a service connected head injury and 
neck injury.  He now had neck pain that, "apparently (was) 
secondary to his previous injury."

In light of the foregoing, there is no evidence of a post- 
service cervical disability until decades after the veteran's 
separation from service. This fact weighs against the 
veteran's claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (A significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.)

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999). Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Dr. Ekkens opinion was obviously based solely on the 
appellant's self reported history.  Moreover, Dr. Ekkens' use 
of the word "apparently" is too conditional to find a link 
between service and any current neck disorder.  In this 
regard, where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman v. 
Brown, 5 Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 
Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 
95 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 
(1992)); see also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 
(1991).  As such, the April 2001 medical opinion is "Non-
evidence."  

The veteran's service medical records are negative for a 
clinical diagnosis of a neck disorder.  Post service medical 
evidence is negative for competent evidence of a neck 
disorder until approximately 2001. Finally, the record is 
devoid of any competent evidence linking a neck disorder to 
service that is based on a consideration of all the evidence 
of record.

Without any competent evidence of a nexus between the 
veteran's neck disorder and service, service connection is 
not warranted. The contentions of the veteran to the effect 
that his current neck disorder is related to service cannot 
by themselves establish that this is so. He is a layperson 
and, as such, is not competent in matters requiring 
specialized medical knowledge, skill, training, or education. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, service connection for a neck disorder is denied. 

In making this decision the Board considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced in this regard, it does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER


Service connection for a chronic disability manifested by 
neck pain is denied.


REMAND

Service medical records reveal that in March 1979 the veteran 
struck his head on a steel bar while running.  An April 1979 
skull series noted episodic headaches with an onset after the 
head trauma primarily in the temporal region.  No cranial 
nerve abnormalities were observed and skull film was 
negative.  A June 1979 brain scan was normal.  

A July 1980 VA examination suggested that headaches were an 
element of fibromyalgia. 

A May 1980 neurological evaluation from Harley E. Schear, 
M.D., noted that the veteran had, "a myriad of complaints, 
many of which were quite bizarre and probably psychiatric.  
The differential diagnosis was between a seizure disorder and 
anxiety hysteria."  The examiner's impression was chronic 
anxiety depression with somatization.  He recommended that 
the veteran be evaluated psychiatrically.

At a May 2003 VA examination of the brain and spinal cord the 
examiner noted the veteran's cranial nerves were intact.  A 
diagnosis of post traumatic headaches was made.

At a June 2003 VA fibromyalgia examination the examiner noted 
the veteran had pain in 12 out of 18 trigger points which 
indicated a diagnosis of fibromyalgia.  The veteran claimed 
that his pain increased in the morning with weather changes, 
anxiety, and stress.  He complained of non restorative sleep, 
fatigue, chronic anxiety, and headaches which would not go 
way.  He complained of swelling, or numbness in the joints, 
depression, reduced physical endurance, and decreased social 
interaction.  The diagnosis was fibromyalgia.

At a January 2005 VA examination the veteran reported 
generalized muscle and joint pain with pain in 13 trigger 
points; prostrating headaches 3 nights a weeks; and 
depression.  The diagnoses were fibromyalgia, headaches, and 
depression.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
involves whole-body manifestations of the disorder, including 
musculoskeletal pain and tender points, with or without 
fatigue, sleep disturbance, stiffness, parasthesias, 
headaches, irritable bowel syndrome, depression, anxiety, or 
Raynaud's- like symptoms.

The veteran was initially service connected for headaches 
with fibromyalgia as a single disorder.  This was later 
separated into two separate ratings for headaches and 
fibromyalgia.  He has also claimed service connection for 
neck pain, which was denied above, and he has been treated 
and diagnosed for depression.  He has several subjective 
complaints which are typical of fibromyalgia including 
subjective complaints of headaches and depression.  

Pyramiding, i.e., the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, must be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (2007). It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25. However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The Board notes Dr. Schear's 1981 diagnosis of chronic 
anxiety depression with somatization in which he recommended 
that the veteran be evaluated psychiatrically.  This does not 
appear to have been done.

The Board further notes that the veteran was initially rated 
for headaches and fibromyalgia under Diagnostic Code 9304 
which rates dementia.  There is no current diagnosis of 
dementia.

In light of the provisions of 38 C.F.R. § 4.14, the Board 
finds that a current comprehensive examination is required to 
properly evaluate and diagnose the veteran's service 
connected disorder, and to assure that the veteran's service 
connected disabilities are not in fact all manifestations of 
the already service-connected fibromyalgia, which would 
violate the rule against pyramiding; or whether there are 
unique manifestations of chronic anxiety, depression and/or a 
somatization disability as suggested by Dr. Schear.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran's 
fibromyalgia, headaches, and chronic 
anxiety, depression and somatization 
since July 1980.  This should include the 
records from Harley E. Schear, M.D., who 
evaluated him in 1980 and 1981, as well 
as the associated records from the 
Department of Social Service, Sacramento, 
California.  After securing any necessary 
release, the RO should obtain any related 
records not already in the claims file, 
including ongoing VA treatment records. 

2. After the above is complete, the RO 
will arrange for VA psychiatric and 
neurological examinations by physicians 
with appropriate expertise to determine 
the nature and severity of the veteran's 
fibromyalgia, headaches, and any related 
psychiatric disorders. The claims folder 
and a copy of this remand must be made 
available to the examiners for review as 
part of the examinations, and the 
examination report must reflect that the 
claims folder was reviewed. For any 
neurological or psychiatric disability 
found, the examiner must provide an 
opinion as to whether it is a distinct 
disability; a manifestation of the 
service-connected fibromyalgia; or, a 
manifestation of the non-service 
connected chronic anxiety depression with 
somatization disability.

All indicated special studies and tests 
should be accomplished, and all findings 
should be reported in detail.  The 
examiners must attempt to identify and 
differentiate all manifestations of 
fibromyalgia from symptoms and 
disabilities that are not related to 
fibromyalgia.  If the veteran's pathology 
cannot be so separated without engaging 
in speculation, that fact must be noted.  
A complete rationale must be offered for 
any opinion provided.

3. The veteran is hereby notified that it 
is his responsibility to report for the 
VA examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for 
any VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination. It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4. After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND. If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

5. After the development requested above 
has been completed to the extent 
possible, the RO must readjudicate the 
claims of increased disability ratings 
for fibromyalgia and headaches. All 
applicable laws and regulations should be 
considered to include the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (Where manifestations of a 
service-connected disability cannot be 
separated from the manifestations of a 
nonservice-connected disability, all 
manifestations must be attributed to the 
service-connected condition). Finally, 
the evaluation of the same disability 
under various diagnoses must be avoided.  
38 C.F.R. § 4.14.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion as to 
the ultimate outcome of this case. The veteran need take no 
action unless otherwise notified. VA will notify him if 
further action is required on his part. He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded. Kutscherousky v. West, 12 Vet. App. 
369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


